[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                 FILED
                                                          U.S. COURT OF APPEALS
                                No. 08-13255                ELEVENTH CIRCUIT
                                                            DECEMBER 30, 2008
                            Non-Argument Calendar
                                                             THOMAS K. KAHN
                          ________________________
                                                                  CLERK

                      D. C. Docket No. 07-00167-CV-HL-7

SHERRY ROBINSON,


                                                              Plaintiff-Appellant,

                                     versus

ED SCHAFER,
Secretary of the United States Department of
Agriculture,

                                                             Defendant-Appellee.


                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                        _________________________

                               (December 30, 2008)

Before ANDERSON, CARNES, and MARCUS, Circuit Judges.

PER CURIAM:
      Sherry Robinson, proceeding pro se, appeals the Fed. R. Civ. P. 12(b)(6)

dismissal of her civil complaint based upon the district court’s finding that her

Equal Credit Opportunity Act (“ECOA”), 15 U.S.C. § 1691 et seq., claim was

time-barred. Robinson argues that the court should have applied equitable tolling

to her claim because she has not sat “idly by” but rather has pursued a remedy

through the United States Department of Agriculture (“USDA”)’s administrative

processes for many years.

      We review de novo a district court’s ruling on a Rule 12(b)(6) motion. Hill

v. White, 321 F.3d 1334, 1335 (11th Cir. 2003). “When considering a motion to

dismiss, all facts set forth in the plaintiff’s complaint ‘are to be accepted as true

and the court limits its consideration to the pleadings and exhibits attached

thereto.’” Grossman v. Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir. 2000)

(citation omitted); see also Fed. R. Civ. P. 10(c). Because a statute-of-limitations

bar is an affirmative defense, a plaintiff is not required to negate it in her

complaint. La Grasta v. First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004).

Therefore, “a Rule 12(b)(6) dismissal on statute of limitations grounds is

appropriate only if it is ‘apparent from the face of the complaint’ that the claim is

time-barred.” Id. (citations omitted).

      That is apparent from the face of the complaint in this case. The relevant



                                            2
section of the ECOA makes it “unlawful for any creditor to discriminate against

any applicant, with respect to any aspect of a credit transaction . . . on the basis of

race, color, religion, national origin, sex or marital status, or age.” 15

U.S.C. § 1691(a)(1). A later ECOA section notes that no action “shall be brought

later than two years from the date of the occurrence of the [§ 1691(a)(1)] violation”

unless at least one of two exceptions apply. Id. § 1691e(f). Neither applies here.

Robinson’s complaint did not allege any discriminatory acts by the USDA within

the two-year statute of limitations period. Although she filed her complaint in

October 2007, the most recent violation that she alleged occurred in 2001.

Robinson acknowledges in her brief that she failed to comply with the statute-of-

limitations requirements.

      Under the doctrine of equitable tolling, “plaintiffs may sue after the statutory

time period has expired if they have been prevented from doing so due to

inequitable circumstances.” Ellis v. Gen. Motors Acceptance Corp., 160 F.3d 703,

706 (11th Cir. 1998). The Supreme Court has stated that “[e]quitable tolling is a

rare remedy to be applied in unusual circumstances, not a cure-all for an entirely

common state of affairs.” Wallace v. Kato, 549 U.S. 384, 127 S. Ct. 1091, 1100

(2007). It is “appropriate when a movant untimely files because of extraordinary

circumstances that are both beyond his control and unavoidable even with



                                            3
diligence.” Sandvik v. United States, 177 F.3d 1269, 1271 (11th Cir. 1999).

“Because the time limits imposed by Congress in a suit against the Government

involve a waiver of sovereign immunity, it is evident that no more favorable tolling

doctrine may be employed against the Government than is employed in suits

between private litigants.” Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 96,

111 S. Ct. 453, 458 (1990).

      Robinson has the burden of establishing that she is entitled to equitable

tolling. See Drew v. Dep’t of Corr., 297 F.3d 1278, 1286 (11th Cir. 2002). Pro se

status, ignorance of the law, and administrative processes that “are too slow or

involve too much delay” do not warrant equitable tolling. Wakefield v. R.R. Ret.

Bd., 131 F.3d 967, 970 (11th Cir. 1997). Furthermore, the liberal construction

given to pro se pleadings “does not mean liberal deadlines.” Wayne v. Jarvis, 197

F.3d 1098, 1104 (11th Cir. 1999), overruled on other grounds by Manders v. Lee,

338 F.3d 1304 (11th Cir. 2003).

      While we have not yet considered whether the doctrine of equitable tolling

applies to ECOA claims, the well-established rule is that, absent congressional

intent to the contrary, equitable tolling principles should be read into every federal

statute of limitations. United States v. Johnson, 541 F.3d 1064, 1067 (11th Cir.

2008); see also Irwin, 498 U.S. at 95, 111 S. Ct. at 457 (applying equitable tolling



                                           4
to Title VII claims); Ellis, 160 F.3d at 708 (applying equitable tolling to Truth in

Lending Act claims). Applying that rule to ECOA claims would not, however,

help Robinson. See, e.g., Ramsdell v. Bowles, 64 F.3d 5, 9 (1st Cir. 1995)

(denying equitable tolling as unwarranted but noting that it “may be available in a

proper case”). She has not carried her burden of showing that this is one of those

unusual cases where the “rare remedy” of equitable tolling is warranted. See

Wallace, 127 S. Ct. at 1100.

      Robinson has not carried her burden, either through the allegations in her

complaint or even through arguments in her briefs, of asserting any circumstances

that would justify equitable tolling. See Drew, 297 F.3d at 1286. Her complaint

recounts a series of loan and disaster-relief applications, refusals, and delays

stretching from 1992 to 2001, and it even admits that the USDA appellate division

suggested in 2000 that she sue in federal district court. Yet, she waited a full seven

years before doing so. She offers no reason for this delay beyond an assertion that

she was pursuing her remedy through the USDA’s administrative processes. As

we have recognized before, however, slow or delayed administrative processes do

not justify the rare remedy of equitable tolling. Wakefield, 131 F.3d at 970.

      Because it is apparent from the face of the complaint that Robinson’s claim

was time-barred and she has failed to meet her burden of establishing any



                                           5
extraordinary circumstances justifying the application of equitable tolling, the

district court did not err when it dismissed her complaint.

      AFFIRMED.




                                          6